                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


ARNELL LEE                                                                              PLAINTIFF

                                                                     NO. 3:18CV00058-NBB-JMV

F. FIGUERON, Warden, ET AL.                                                         DEFENDANTS


                                              ORDER

       Before the Court is Plaintiff’s response to this Court’s February 5 Show Cause Order

[16]. By that Order the Court directed Plaintiff to—within 14 days—either complete service of

process or show cause why this action should not be dismissed. In his response [19] Plaintiff

explains difficulty he has had locating the individual defendants following issuance of the

Court’s Order. The Court notes that Defendant “Correctional Corporation of America,”

however, has now been served and has answered the Complaint. Also, by his response,

Plaintiff seeks additional time to serve the remaining defendants and leave to file a pro hac vice

application on behalf of associated counsel with permission to file the required certificate of

good standing upon receipt from California.

       Though it appears that Plaintiff’s attempts at service of process in this case all postdate

the February 5 Show Cause Order, Plaintiff is hereby granted time until 4/2/19 to serve the

remaining defendants. No additional time will be granted except upon a showing of good

cause. In the interim, however, this case will be set for a case management conference.

       With respect to the request for leave to file a pro hac vice application without the required

certificate of good standing, the same is denied as Plaintiff has failed to provide justification for

the requested relief. Plaintiff’s counsel may simply file the pro hac vice application once all the

required information has been obtained. The putative applicant may not practice before this
Court, however, until the Court approves the application. This directive does not include

counsel’s efforts on the case outside this jurisdiction.

       SO ORDERED this 11th day of March, 2019.



                                       /s/ Jane M. Virden
                                       U. S. Magistrate Judge




                                                  2
